Citation Nr: 0942502	
Decision Date: 11/06/09    Archive Date: 11/12/09

DOCKET NO.  99-05 770	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to a higher initial evaluation for 
posttraumatic stress disorder (PTSD), rated 50 percent 
disabling from May 25, 1999 and 70 percent disabling from 
December 4, 2008.

2.  Entitlement to a total disability rating due to 
individual unemployability (TDIU).
		

REPRESENTATION

Appellant represented by:	Daniel Krasnegor, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

B. A. Jonas, Associate Counsel

INTRODUCTION

The Veteran served on active duty from November 1959 to 
November 1963 and from February 1964 to February 1968.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) regional office (RO) in Montgomery, 
Alabama.  In a September 2000 decision, the Board denied an 
initial rating higher than 50 percent for PTSD.

The Veteran appealed the Board's September 2000 decision to 
the United States Court of Appeals for Veterans Claims 
(hereafter referred to as the Court).  As a consequence, the 
Board's September 2000 decision was vacated in its entirety.  
In July 2004, the Board remanded the case to the RO to comply 
with the Court's order.  The Board remanded the case again in 
November 2006 for additional development.

The Veteran separately perfected an appeal of a January 2008 
rating decision denying entitlement to TDIU.  


FINDINGS OF FACT

1.  Prior to September 28, 2007, the Veteran's PTSD is 
manifested by occupational and social impairment with reduced 
reliability and productivity due to such symptoms as:  panic 
attacks; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships. 

2.  From September 28, 2007, the Veteran's PTSD is manifested 
by deficiencies in most areas due to such symptoms as:  
obsessional rituals; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; and inability to establish and 
maintain effective relationships.

3.  The Veteran's unemployability is not a result of 
functional impairment due solely to his service-connected 
disabilities.


CONCLUSIONS OF LAW

1.  Prior to September 28, 2007, the criteria for a 
disability rating in excess of 50 percent for PTSD were not 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.321, 3.159, 4.1-4.14, 4.130, 
Diagnostic Code 9411 (2008).

2.  From September 28, 2007, the criteria for a disability 
rating of 70 percent, but no higher, for PTSD were met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.321, 3.159, 4.1-4.14, 4.130, Diagnostic 
Code 9411 (2008).

3.  The criteria for TDIU have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.321, 3.340, 
3.341, 4.16, 4.18, 4.19, 4.25, 4.26 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Higher Initial Rating - PTSD

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (38 C.F.R., Part 4), 
which represents the average impairment in earning capacity 
resulting from injuries incurred in military service and the 
residual conditions in civil occupations.  38 U.S.C.A. § 
1155; 38 C.F.R. §§ 3.321(a), 4.1, 4.10.  Where, as here, 
entitlement to compensation has been established, but a 
higher initial disability rating is at issue, the extent of 
impairment throughout the entire period, beginning with the 
filing of the claim, must be considered and a determination 
must be made regarding whether "staged" ratings are 
warranted.  See Fenderson v. West, 12 Vet. App. 119, 126-127 
(1999) (when a disability rating is initially assigned, 
separate ratings should be considered for separate periods of 
time, known as staged ratings).  Staged ratings have been 
employed here.

Separate diagnostic codes identify the various disabilities.  
38 C.F.R., Part 4.  As relevant here, Diagnostic Code (DC) 
9411 is assigned for the disability of PTSD and is part of 
the schedule of ratings for mental disorders.  38 C.F.R. § 
4.130.  The general rating formula for mental disorders 
assigns a 50 percent rating on the basis of occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships. 

A 70 percent rating is assigned on the basis of occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as:  suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.

A 100  percent rating is assigned on the basis of total 
occupational and social impairment, due to such symptoms as:  
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  38 C.F.R. § 
4.130.

The Global Assessment of Functioning (GAF) Scale is a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  Diagnostic and Statistical Manual of Mental 
Disorders 32 (4th ed. 1994).  The GAF Scale score is based on 
all of the veteran's psychiatric impairments.  A GAF score of 
31-40 is indicated when there is some impairment in reality 
testing or communication (e.g., speech is at times illogical, 
obscure, or irrelevant) OR major impairment in several areas, 
such as work or school, family relations, judgment, thinking, 
or mood.  A GAF Scale score of 41 to 50 indicates serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job).  A GAF Scale score of 51 to 
60 represents moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with co-workers).  A 61 to 70 
GAF Scale score indicates some mild symptoms (e.g., depressed 
mood and mild insomnia), or some difficulty in social, 
occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, and has some meaningful 
interpersonal relationships.

Prior to September 28, 2007
 
In May 1999, the Veteran filed a claim for service connection 
for PTSD.  Although he stated that he had been receiving 
medical treatment at the VA Medical Center in Birmingham 
since 1970, that facility indicated that there were no 
records for treatment in the prior year (since May 1998).  
The January 2005 VA examiner noted that the Veteran had not 
had not received any formal psychiatric treatment up to that 
point in time.  Although there is an August 2006 assessment 
by Dr. Barnett, none of the private medical records 
associated with the claims file reflect psychiatric treatment 
beyond the assessment.  There are treatment notes from the VA 
Mental Health Clinic in Anniston in September 2007, which are 
addressed below.  


On VA psychiatric examination in September 1999 the Veteran 
reported no history of psychiatric treatment.  When 
discussing his military history and combat experiences, he 
burst into tears and became acutely distressed.  He described 
having psychological problems since about 1970.  He 
experienced recurring nightmares on a frequent basis, which 
were sometimes very realistic to him.  He had recurring, 
intrusive recollections of his traumatic military events, 
which evolved into realistic flashbacks were he could see and 
hear the experience.  He reported being chronically 
depressed, unhappy, and sad.  He had a history of suicidal 
ideations, with a gesture six years earlier.  He also 
reported being chronically tense and anxious, and he tried to 
stay busy to suppress thoughts of combat.  He had no past 
psychiatric treatment.

The September 1999 VA examiner noted the Veteran's social and 
occupational history.  The Veteran has been married for 35 
years.  Prior to going on disability retirement after his 
heart surgery, he had worked for six years in small arms 
weapons repair.  Prior to that, he had run a carwash and had 
installed and repaired carwash equipment since his separation 
from service.  Mental status examination showed that he was 
alert with clear sensorium.  His mood and affect were 
depressed, and he cried profusely and became agitated, with a 
flushing red face, when he tried to talk about his military 
experiences.  He denied present suicidal or homicidal 
ideation but had a history of suicidal ideation and gestures.  
He had no psychotic symptoms.  His thoughts were goal 
oriented.  Axis I diagnosis was chronic PTSD.  On Axis IV, it 
was noted that his psychosocial stressors included chronic 
medical problems and chronic PTSD causing social and 
occupational impairment and unemployability since 1995.  A 
GAF score of 52 was assigned.

The Veteran underwent a VA examination in January 2005.  The 
examiner noted that the Veteran had not had any remissions 
from PTSD symptoms since the September 1999 examination.  He 
continued to have frequent nightmares and panic attacks.  His 
most intense and frequent symptoms were nightmares and waking 
up in terror.  This occurred about 3 or more times per week.  
The Veteran reported that he was not taking any psychotropic 
medications and did not go for psychological counselling.  
The examiner assigned a GAF score of 50.

Another VA examination was conducted in October 2005.  The 
reported findings regarding the nature, frequency, and 
severity of PTSD symptoms were consistent with earlier 
examinations.  The examiner assigned a GAF score of 55.  The 
Veteran reported that he saw a psychiatrist in 1968 in 
Montgomery, in Birmingham in 1980, and at Tuscaloosa starting 
in January of 2005.  Pursuant to the Board's November 2006 
remand, the RO requested records from the Tuscaloosa VAMC 
three times.  The only record found was the VA examination 
conducted in January 2005.

The Veteran submitted a September 2006 letter from Dr. 
Barnett along with his clinical notes from an August 2006 
assessment.  Dr. Barnett reviewed the VA examination reports 
from September 1999 and October 2005.  Dr. Barnett's findings 
are consistent with those examinations.  He notes that the 
Veteran's myriad of health conditions aggravates his PTSD 
symptoms.  The Veteran's presentation of PTSD symptomatology 
alone would not prevent him from working, although his 
chronic symptomatology does impede certain areas of his life.  
The Veteran has demonstrated that his overall cognitive and 
social functioning are intact.  However, due to the Veteran's 
cardiovascular difficulties and the apparent interrelated 
relationship with his PTSD symptoms, the Veteran is unable to 
work.  Dr. Barnett assigned a GAF score of 55.

The Court's December 2003 order calls for clarification of 
the September 1999 VA examiner's statement that chronic 
medical problems and chronic PTSD have caused social and 
occupational impairment and unemployability since 1995.  The 
January 2005 VA examiner opined that PTSD seems to be 
aggravating the Veteran's heart condition, which prevents him 
from working.  In elaborating, he stated that the Veteran's 
heart condition and PTSD appeared to be interrelated; one 
appears to aggravate the other.  Even though the Veteran was 
able to work before 1995 despite having PTSD symptoms, the 
PTSD symptoms have become worse after he had heart surgery 
and developed cardiac arrhythmias.  In conclusion, the 
examiner opined that the PTSD symptoms indirectly prevent the 
Veteran from working because they aggravate his cardiac 
condition.

An October 2005 VA heart examination revealed a different 
opinion.  Based on the data obtained during the examination, 
the examiner opined that it does not appear that the 
Veteran's PTSD has any bearing on his heart condition.  
Rather, it is most likely that this underlying heart 
condition is secondary to risk factors including male sex, 
smoking, hypercholesterolemia, and hypertension.  Those four 
main risk factors pre-date any of the Veteran's cardiac 
history, and it is most probable they are the source of his 
coronary artery disease, myocardial infarction, and 
subsequent atrial fibrillation.

Dr. Barnett opined that PTSD alone would not prevent the 
Veteran from working.  The October 2005 PTSD examiner opined 
that the PTSD and heart condition "appeared to be 
interrelated."  This opinion is highly speculative.  The VA 
heart examiner's opinion that PTSD had no bearing on the 
heart condition is more persuasive, given its reliance on 
data.

The findings shown by the objective medical evidence do not 
approximate the criteria for a 70 percent or higher 
disability rating.  Although the Veteran does experience 
frequent mood disturbances (depression, sadness, anxiety, 
etc.), there is no evidence that he meets the other criteria 
for a 70 percent disability rating.  Although he may have 
difficulty relating to people, he does not have an inability 
to do so.  He has been married for 35 years, which is 
evidence of clear-cut ability to relate well and maintain a 
relationship despite any difficulties.

There is no evidence showing that the Veteran experienced 
obsessional rituals, delusions, or hallucinations during this 
rating period.  He has not exhibited spatial disorientation, 
impaired speech, neglect of personal appearance and hygiene, 
impairment of thought processes, memory loss, or 
disorientation.  He has not complained of periods of 
violence.  He does not presently have suicidal or homicidal 
thoughts or plans.  The September 1999 VA examiner indicated 
that despite the Veteran's realistic flashbacks, no psychotic 
symptoms are present.  The examiner did not indicate that the 
Veteran exhibited any inappropriate behavior.  The only 
abnormalities shown upon examination were the Veteran's 
disturbances of mood.  Although he argues that his depression 
is near continuous, there is no support for the contention 
that such mood disturbances affect his ability to function 
independently and appropriately. There was also no objective 
evidence that any psychiatric symptoms have significantly 
affected his ability to function.  He had a steady and 
consistent work history until he became disabled due to his 
heart disorder.

The September 1999 VA examiner stated that the Veteran had 
been unemployed since 1995 due to chronic medical problems 
and PTSD.  However, the GAF scores of 50, 52, and 55 support 
the conclusion that the psychiatric symptoms alone do not 
have a significant impact on his occupational functioning.  
The GAF scores do not include any impairment due to physical 
limitations, such as those caused by the Veteran's heart 
condition.  See DSM-IV at 44.  Therefore, the GAF scores of 
50-55, which represent the Veteran's ability to function when 
considering just his psychological abilities, indicate no 
more than moderate difficulties in social and occupational 
functioning.  This is a significant finding and is consistent 
with the rest of the evidence of record which shows the 
Veteran's ability to maintain long-term employment and 
relationships, despite any psychiatric symptomatology.

Therefore, despite the Veteran's complaints, there is no 
objective evidence showing that the criteria for a disability 
rating higher than 50 percent have been met during this 
period.  Despite his mood disturbances, he was generally 
functioning satisfactorily with routine behavior, self-care, 
and normal conversational ability.

The Board concludes that the overall disability picture 
during this period did not more nearly approximate the 70 
percent criteria such as to warrant an increased rating, and 
it did not even approach the symptomatology required for a 
100 percent evaluation.  38 C.F.R. § 4.7.  The Board has 
considered the requirement of 38 C.F.R. § 4.3 to resolve any 
reasonable doubt regarding the level of the Veteran's 
disability in his favor.  However, for the reasons discussed 
above, the evidence does not create a reasonable doubt 
regarding the level of his disability from his psychiatric 
symptomatology.  Thus, the preponderance of the evidence is 
against assignment of a disability rating higher than 50 
percent from May 25, 1999 to September 27, 2007.



From September 28, 2007

The Veteran sought treatment at the VA Mental Health Clinic 
in Anniston on September 28, 2007.  His primary concern was 
not sleeping well.  He reported sleep problems associated 
with Vietnam nightmares.  After receiving counselling from 
the clinical social worker, the Veteran received a 
prescription for Celexa and Risperdal from a VA physician.  
The physician assigned a GAF score of 40.  During the follow-
up appointment in November 2007, the counselling social 
worker assigned a GAF score of 60 and the physician assigned 
a score of 40.

The Veteran underwent another VA examination in December 
2008.  His mood symptoms were consistent with earlier 
examinations.  He also reported compulsively flipping light 
switches and counting trucks.  The examiner noted that he did 
not have panic attacks.  The examiner made an Axis I 
diagnosis of PTSD, chronic, severe.  She assigned a GAF score 
of 48.

The September 2007 treatment note and December 2008 VA 
examination present evidence of worsening PTSD symptoms.  The 
September 2007 physician found it necessary to prescribe two 
medications and assigned a GAF score of 40, which represents 
major impairment in several areas.  The December 2008 
examiner noted obsessional rituals that had not been noted 
previously.  The December 2008 examiner also specifically 
noted that the Veteran's PTSD signs and symptoms resulted in 
deficiencies in judgment, thinking, family relations, work, 
and mood, and provided specific examples of each.  Thus, the 
70 percent rating is warranted.

A 100 percent rating is not warranted because there is no 
evidence of gross impairment in thought processes, delusions, 
hallucinations, disorientation, or maintenance of personal 
hygiene.  The December 2008 VA examiner specifically noted 
that the Veteran did not have total occupational and social 
impairment due to PTSD signs and symptoms.  Thus, the 
preponderance of the evidence is against assignment of a 
disability rating higher than 70 percent from September 28, 
2007 to the present.



Entitlement to TDIU

TDIU is assigned when service-connected disabilities alone 
result in such impairment of mind or body that the average 
person is so disabled that he is precluded from following a 
substantially gainful occupation.  38 C.F.R. §§ 3.340, 4.15 
(2008).  If there is only one service-connected disability, 
it must be rated 60 percent or more; if there are two or more 
service-connected disabilities, at least one must be rated 40 
percent or more and the combined rating must be at least 70 
percent.  38 C.F.R. § 4.16(a).

In determining whether an individual is unemployable by 
reason of service-connected disabilities, consideration must 
be given to the type of employment for which the veteran 
would be qualified.  Such consideration would include 
education and occupational experience.  Age may not be 
considered a factor.  38 C.F.R. § 3.341 (2008).  
Unemployability associated with advancing age or intercurrent 
disability may not be used as a basis for assignment of a 
total disability rating.  38 C.F.R. § 4.19 (2008).

From May 25, 1999 to September 27, 2007, the Veteran does not 
qualify for TDIU under 38 C.F.R. § 4.16(a) because he has 
more than one service-connected disability that combine to 
only 60 percent.  His service-connected disabilities were 
PTSD, rated 50 percent; residuals of burns to the face, rated 
10 percent; and residuals of shell fragment wound of the left 
thigh, right ear high frequency hearing loss, and residuals 
of burns to the arms, each rated as noncompensable.  
Nonetheless, he would be entitled to a total rating under 
38 C.F.R. § 4.16(b) if his service-connected disabilities 
caused him to be unable to secure and follow a substantially 
gainful occupation.  From September 28, 2007, the Veteran has 
a combined rating of at least 70 percent (pursuant to this 
Board decision), and at least one disability ratable a 40 
percent or more.  Thus, the Veteran would be entitled to a 
total rating using 38 C.F.R. § 4.16(a) if his service-
connected disabilities caused him to be unable to secure or 
follow a substantially gainful occupation.

However, the Board finds that service-connected disabilities 
alone have not caused the Veteran's unemployability.  As 
discussed above, the Veteran retired in 1995 due to his non-
service-connected heart condition.  Moreover, PTSD has not 
been shown to cause total occupational impairment in this 
case.  Despite Dr. Barnett's opinion in September 2006 that 
the Veteran was unable to function due to his PTSD, it is 
notable that the VA examiner in December 2008 did not find 
the Veteran to have total occupational and social impairment 
due to his PTSD.  The records show that the Veteran retired 
in 1995 due to a heart condition and that his Social Security 
disability was based on a heart condition, which is not 
service-connected, and - more importantly -- neither the 
treatment records nor the examination reports attribute his 
current unemployment to his service-connected disabilities 
alone. Thus, the claim for TDIU is denied.

Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b)(2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
accordance with 38 C.F.R. § 3.159(b)(1), proper notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  Formerly, proper notice included asking 
the claimant to provide any evidence in his or her possession 
that pertains to the claim.  This element of notice was 
removed from 38 C.F.R. § 3.159, effective May 30, 2008 as to 
applications for benefits pending before VA or filed 
thereafter.  Notice and Assistance Requirements, 73 Fed. Reg. 
23,353 (April 30, 2008).  Notice should be provided to a 
claimant before the initial unfavorable decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

There is no issue as to providing an appropriate application 
form or completeness of the application.  VA notified the 
appellant in August 2004 of the information and evidence 
needed to substantiate and complete claims for service 
connection and increased ratings, to include notice of what 
part of that evidence is to be provided by the claimant, and 
notice of what part VA will attempt to obtain.  This notice 
was provided after the initial RO adjudication in January 
2000 because the Veterans Claims Assistance Act, which 
substantially redefined VA's duties, became law in November 
2000.  The Veteran was not harmed because he was given ample 
opportunity to submit additional evidence, and in fact, did 
so.  

The Veteran was given the specific notice required by Dingess 
v. Nicholson, 19 Vet. App. 473 (2006) (regarding the 
appropriate disability rating and effective date of any grant 
of benefits), in March 2006.  To whatever extent more timely 
notice was required, the Board finds no prejudice to the 
appellant in proceeding with the present decision.  He 
appealed the disability evaluations assigned.  

The Veteran was also given the required notice - including 
the notice required by Dingess - concerning his 
unemployability claim in a September 2007 letter before the 
unfavorable January 2008 rating decision.  

VA has fulfilled its duty to assist the claimant in obtaining 
identified and available evidence needed to substantiate a 
claim and by conducting VA examinations.  VA requested 
records from the Social Security Administration (SSA).  SSA 
responded that the records had been destroyed.  The claimant 
was afforded a meaningful opportunity to participate in the 
adjudication of the claims.

In sum, there is no evidence of any VA error in notifying or 
assisting the appellant that reasonably affects the fairness 
of this adjudication.


	(CONTINUED ON NEXT PAGE)




ORDER


Prior to September 28, 2007, entitlement to an increased 
rating for PTSD is denied.

From September 28, 2007, a 70 percent for PTSD is granted, 
subject to the laws and regulations governing the payment of 
monetary benefits.

Entitlement to TDIU is denied.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


